Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying that part of the cross motion of defendant third-party plaintiff, Frank’s Vacuum Truck Service, Inc. (Frank’s), for summary judgment on its third-party complaint seeking contractual indemnification from third-party defendant, Frontier Chemical Waste Process, Inc. (Frontier). The unambiguous indemnification and insurance provisions contained in the lease agreement between Frank’s and Frontier are valid and enforceable (see, Dinnocenzo v Jordache Enters., 213 AD2d 219; Morris v Snappy Car Rental, 189 AD2d 115, 121, affd 84 NY2d 21). Therefore, we modify the order by granting that part of Frank’s cross motion for summary judgment on the third-party complaint for contractual indemnification against Frontier. (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J.—Summary Judgment.) Present— Lawton, J. P., Wesley, Callahan, Davis and Boehm, JJ.